DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 06/02/2022 has been entered. Claims 1-25 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 03/03/2022.


Response to Arguments
Applicant’s amendments, filed on 06/02/2022, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant’s arguments, see Page 10, filed 06/02/2022, with respect to the ART REJECTIONS have been fully considered and are persuasive.  The ART REJECTIONS have been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-10, 13, 14, 16-22, 24, 25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites generating a first ice cover prediction with a thermodynamics module; generating a second ice cover prediction with a machine learning module; combining the first ice cover prediction and the second ice cover prediction to generate a combined ice cover prediction; computing error statistics based on a comparison of the combined ice cover prediction with an ice coverage observation; updating the combined ice cover prediction based on the error statistics; and updating a travel path based on the combined ice cover prediction [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2-10, 13 recite(s) wherein the thermodynamics module includes a hydrodynamic model and one or more thermodynamic equations used to generate the first ice cover prediction.  further comprising updating the hydrodynamic model based on the error statistics; generating a predicted local weather condition.  further comprising providing a feedback loop to the trained model based on the error statistics.  further comprising applying weightings and thresholds to generate the combined ice coverage prediction from the first ice coverage prediction and the second ice coverage prediction.  wherein the weightings and thresholds are applied to each grid cell defining a surface area of the body of water.  wherein the weighting and thresholds for each grid cell are defined separately based on a predefined period throughout a year.  wherein a tree-based model is used to optimize the combined ice coverage prediction.  further comprising performing direct observations of ice coverage at the body of water with an observation device. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 14 recites generating a first ice cover prediction with a thermodynamics module; generating a second ice cover prediction with a machine learning module; combining the first ice cover prediction and the second ice cover prediction to generate a combined ice cover prediction based on an initial set of weightings and thresholds; computing error statistics based on a comparison of the combined ice cover prediction with an ice coverage observation from an automated observation device; updating the weightings and thresholds based on the error statistics; using the updated weightings and thresholds to generate an updated combined ice cover prediction; and updating a travel path based on the combined ice cover prediction [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 14, Claim(s) 16-18 recite(s) wherein the weightings and thresholds are applied to each grid cell defining a surface area of the body of water.  wherein the weighting and thresholds for each grid cell are defined separately based on a predefined period throughout a year.  wherein a tree-based model is used to optimize the combined ice coverage prediction [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 19 recites generating a first ice cover prediction with a thermodynamics module; generating a second ice cover prediction with a machine learning module; combining the first ice cover prediction and the second ice cover prediction to generate a combined ice cover prediction; computing error statistics based on a comparison of the combined ice cover prediction with an ice coverage observation; updating the combined ice cover prediction based on the error statistics; and updating a travel path based on the combined ice cover prediction [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 19, Claim(s) 20, 21 recite(s) wherein the execution of the code by the processor further configures the computing device to perform an act comprising: generating the combined ice coverage prediction by applying weightings and thresholds to the first ice coverage prediction and the second ice coverage prediction.  wherein the execution of the code by the processor further configures the computing device to perform an act comprising: performing direct observations of ice coverage at the body of water [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 22 recites generating a first ice cover prediction with a thermodynamics module; generating a second ice cover prediction with a machine learning module; combining the first ice cover prediction and the second ice cover prediction to generate a combined ice cover prediction based on an initial set of weightings and thresholds; computing error statistics based on a comparison of the combined ice cover prediction with an ice coverage observation from an automated observation device; updating the weightings and thresholds based on the error statistics; using the updated weightings and thresholds to generate an updated combined ice cover prediction; and updating a travel path based on the combined ice cover prediction [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 22, Claim(s) 24, 25 recite(s) wherein the weightings and thresholds are applied to each grid cell defining a surface area of the body of water.  wherein the weighting and thresholds for each grid cell are defined separately based on a predefined period throughout a year [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. with a thermodynamics module; with a machine learning module; wherein the machine learning module includes a trained model and a module for; wherein the observation device is an in- situ automated observation device; A non-transitory computer readable storage medium);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. wherein the observation device is an in- situ automated observation device). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. with a thermodynamics module; with a machine learning module; A non-transitory computer readable storage medium; See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 and cited references for evidence).

NOTE:  Examiner believes amending the language to state “updating a travel path of an (the) automated observation device based on the combined ice cover prediction” in the independent claims would practically apply the identified abstract idea to the improved functioning of a specific device and cure the above 101 REJECTIONS.


Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach: 
generating a first ice cover prediction with a thermodynamics module; generating a second ice cover prediction with a machine learning module; combining the first ice cover prediction and the second ice cover prediction to generate a combined ice cover prediction of claim 1;
generating a first ice cover prediction with a thermodynamics module; generating a second ice cover prediction with a machine learning module; combining the first ice cover prediction and the second ice cover prediction to generate a combined ice cover prediction based on an initial set of weightings and thresholds of claim 14;
generating a first ice cover prediction with a thermodynamics module; generating a second ice cover prediction with a machine learning module; combining the first ice cover prediction and the second ice cover prediction to generate a combined ice cover prediction of claim 19;
generating a first ice cover prediction with a thermodynamics module; generating a second ice cover prediction with a machine learning module; combining the first ice cover prediction and the second ice cover prediction to generate a combined ice cover prediction based on an initial set of weightings and thresholds of claim 22.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GANSHIN ET AL. (US 2020/0309993) teaches METHOD OF AND SYSTEM FOR GENERATING WEATHER FORECAST;
HAMANN ET AL. (US 2014/0324352) teaches MACHINE LEARNING APPROACH ANALYSIS AND PREDICTION OF CLOUD PARTICLE SIZE AND SHAPE DISTRIBUTION.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864